DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 08/14/2019 and 02/02/2021 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (EP 1589365) hereto after referred to as D1.



With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a projector, in at least [0034]; wherein the frequency at which the opening angle 

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a projector, in at least Fig. 5, 7; wherein the first and second mirror control circuits generate the first and second drive control signals so that the first and second drive signals are different in amplitude and phase from one another.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a projector, in at least figure 3, further comprising a first mirror position sensor associated with the first MEMS mirror and a second mirror position sensor associated with the second MEMS mirror; further comprising a first zero cross detector associated with the first mirror position sensor and a second zero cross detector associated with the second mirror position sensor; wherein the first and second mirror position sensors are configured to generate first and second mirror sense signals indicating peak opening angles of the first and second MEMS mirrors; wherein the first mirror control circuit generates the first drive control signal as a function of the pre-drive signal, the first mirror sense signal, and detected zero crosses of a first mirror sense signal generated by the first MEMS mirror in response to the first drive signal; and wherein second mirror control circuit generates the second drive control signal as a function of 

With regard to claim 6, D1 teaches a projector, in at least figure 1, comprising: a first microelectromechanical (MEMS) mirror (65y); a second MEMS mirror (65m); a mirror pre-driver (CPU, 1022; [0031]) configured to generate a pre-drive signal, the pre-drive signal having a frequency that is a frequency at which an opening angle of the first MEMS mirror is equal to an opening angle of the second MEMS mirror, wherein the frequency of the pre-drive signal is neither a resonance frequency of the first MEMS mirror nor a resonance frequency of the second MEMS mirror ([0031]); a first mirror control circuit configured to generate a first drive control signal from the pre-drive signal for the first MEMS mirror; a first mirror driver configured to generate a first drive signal for the first MEMS mirror from the first drive control signal ([0032]); a second mirror control circuit configured to generate a second drive control signal from the pre-drive signal for the second MEMS mirror; and a second mirror driver configured to generate a second drive signal for the second MEMS mirror from the second drive control signal (cf fig. 5 and [0033]); wherein the first and second drive control signals are generated by the first and second mirror control circuits so as to cause the first and second MEMS mirrors to move at a same frequency, with a same and substantially constant given opening angle ([0034]).



With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 6, wherein D1 further teaches a projector, in at least fig. 5 and 7; wherein the first and second mirror control circuits generate the first and second drive control signals so that the first and second drive signals are different in amplitude from one another.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 6, wherein D1 further teaches a projector, in at least figure 3, further comprising a first mirror position sensor associated with the first MEMS mirror and a second mirror position sensor associated with the second MEMS mirror; wherein the first and second mirror position sensors are configured to generate first and second mirror sense signals indicating peak opening angles of the first and second MEMS mirrors; wherein the first mirror control circuit generates the first drive control signal as a function of the pre-drive signal and the first mirror sense signal; and wherein the second mirror control circuit generates the second 

With regard to claim 11, D1 teaches a control circuit, in at least figure 1, for driving first (65y) and second (65m) movable mirrors, the control circuit comprising: a mirror pre-driver (CPU, 1022; [0031]) configured to generate a pre-drive signal, the pre-drive signal having a frequency that is that is a frequency at which an opening angle of the first movable mirror is equal to an opening angle of the second movable mirror  ([0031]); a first mirror control circuit configured to generate a first drive control signal from the pre-drive signal for the first movable mirror in response to an operating characteristic of the first movable mirror; a first mirror driver configured to generate a first drive signal for the first movable mirror from the first drive control signal ([0032]); a second mirror control circuit configured to generate a second drive control signal from the pre-drive signal for the second movable mirror in response to an operating characteristic of the second movable mirror; and a second mirror driver configured to generate a second drive signal for the second movable mirror from the second drive control signal ([0033]); wherein the first and second drive control signals are generated by the first and second mirror control circuits so that the first and second drive signals each have a same frequency as the pre-drive signal but are different in amplitude from one another so as to cause the first and second movable mirrors to move at a same frequency, with a same and substantially constant given opening angle as one another  ([0034]).



With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a control circuit, in at least figure 3, wherein the operating characteristic of the first movable mirror comprises zero crosses of a first mirror sense signal generated by the first movable mirror in response to the first drive signal; wherein the operating characteristic of the second movable mirror comprises zero crosses of a second mirror sense signal generated by the second movable mirror in response to the second drive signal; and wherein the first and second drive control signals are generated by the first and second mirror control circuits so that the first and second drive signals are different in phase from one another so as to cause the first and second movable mirrors to move in phase with one another.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a control circuit, in at least figure 5 and 7; wherein the operating characteristic of the first movable mirror comprises a maximum opening angle reached by the first 

With regard to claim 15, D1 teaches a method, in at least figure 1, of driving first (65y) and second (65m) movable mirrors, comprising: generating a pre-drive signal  (CPU, 1022; [0031]) having a frequency that is a frequency at which an opening angle of the first movable mirror is equal to an opening angle of the second movable mirror ([0031]); generating a first drive control signal from the pre-drive signal for the first movable mirror in response to an operating characteristic of the first movable mirror; generating a first drive signal for the first movable mirror from the first drive control signal ([0032]); generating a second drive control signal from the pre-drive signal for the second movable mirror in response to an operating characteristic of the second movable mirror; and generating a second drive signal for the second movable mirror from the second drive control signal ([0033]); wherein the first and second drive signals are generated so as to cause the first and second movable mirrors to move at a same frequency, and with a same and substantially constant given opening angle as one another ([0034]).



With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches a method, in at least figures 5 and 7; wherein the first and second drive signals are generated to each have a same frequency as the pre-drive signal but be different in amplitude from one another.

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches a method, in at least figure 5 and 7; wherein the first and second drive signals are generated to each have a same frequency as the pre-drive signal but be different in amplitude and phase from one another

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches a method, in at least [0034]; further comprising, prior to generating the pre-drive signal: performing a frequency sweep on a drive signal applied to the first movable .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claims 1, 6, and 15 above, and further in view of Kajita (US 2009231721) hereto after referred to as D2.

With regard to claims 4, 9, and 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claims 1, 6, and 15 above, 
In a related endeavor, D2 teaches a mirror device, in at least [0104] and [0109]; further comprising a red-green-blue (RGB) laser source configured to project RGB laser beams that impinge upon the first and second MEMS mirrors; and further comprising a VR headset housing having the RGB laser source, the first and second MEMS mirrors, mirror pre-driver, first and second mirror control circuits, and first and second mirror drivers therein.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of D1 with the RGB laser source of D2 for the purpose of further controlling the light through the mirror system to include its base frequencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872